Citation Nr: 9921829	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-22 148	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a claimed low back 
condition.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the RO.  



REMAND

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a plausible 
claim due to evidence of record that indicates that he was 
involved in a motor vehicle accident in service and sustained 
a cerebral concussion, paralysis of the third cranial nerve 
and a right hemiparesis.  In addition, on VA examination in 
November 1973, the veteran complained of numbness in the 
upper buttock; and the examiner noted a sensory impairment to 
pinprick in the lumbar area extending around the dermatome of 
the left thigh and a slight thoracolumbar scoliosis.  The VA 
has a duty to assist the veteran in development of facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a).  

The duty to assist includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  An examination 
is needed to determine if the veteran has a current low back 
condition related to service.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
copies of all additional records 
referable to treatment rendered for his 
claimed low back condition since 
separation from service.  

2.  The veteran should be afforded a VA 
orthopedic examination, to determine the 
nature and likely etiology of his claimed 
low back condition.  All special studies 
and tests should be undertaken.  The 
claims folder should be made available to 
the examiner prior to the examination.  
All findings should be reported in 
detail. Based on his/her review of the 
case, the examiner should offer an 
opinion as to the medical probability 
that the veteran has current low back 
disability due to disease or injury in 
service.  

3. Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case  and should also be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  









